Case 19-61608-grs       Doc 267     Filed 02/24/20 Entered 02/24/20 08:33:44           Desc Main
                                    Document     Page 1 of 1


                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF KENTUCKY


  AMY JACKSON-BOLINGER, PAMELA
  JOHNSON, and MELISSA NORTH,                              Case No.: 19-61608-grs
  on behalf of themselves and all others similarly
  situated,                                                ORDER GRANTING AGREED
                                                           MOTION REQUESTING
                      Plaintiffs,                          MODIFICATION AND RELIEF
                                                           FROM AUTOMATIC STAY
         v.                                                PURSUANT TO 11 U.S.C. §362(D)
  AMERICORE HEALTH, LLC, ET AL.

                      Defendants.



       This Court, having reviewed the Plaintiffs’ and Non-Debtor Defendants’ Agreed Motion

Requesting Modification and Relief from Automatic Stay Pursuant to 11 U.S.C. §362(D), other

pleadings on file in this proceeding, and having heard the arguments of counsel, finds that good

cause exists to grant relief from the automatic stay.

       It is ORDERED that relief from the automatic stay imposed by 11 U.S.C. §362 be and is

hereby granted as to the Plaintiffs and Non-Debtor Defendants to permit the continued prosecution

to final judgment or settlement of that lawsuit pending in the Case No. 6:19-cv-152 pending in the

United States District Court for the Eastern District of Kentucky.

       This the ______ day of __________, 2020.



                                                        __________________________
                                                        United States District Judge
